CONCURRING OPINION OF
ROBERTSON, C.J.
I concur in the opinion1 of the majority of the court but desire to place my concurrence on the second point upon a different ground. In an action of ejectment or to quiet title to-land it is incumbent on the plaintiff to prove title and he ordinarily does that by deraigning the title from its origin. But where there is a subsequent common source from which both plaintiff and defendant claim title to the premises in. dispute the state of the title anterior to that source is immaterial since though it be defective the defendant would be estoj>ped from taking any advantage of the defect. The fact that the parties claim title from a common source may be made to appear by stipulation as- in the case of Nahaolelua v. Heen, 20 Haw. 613, or by evidence adduced by the defendant as in the case of McCandless v. Honolulu Plant. Co., 19 Haw. 239. In the case at bar there was no stipulation between the parties, but counsel fo.r the plaintiff contend that the plaintiff could and did show prima facie that he and the defendant do claim from a. *59common source, namely, the deed from Sumner to Cartwright. I think that this contention is correct. The cases of Anderson v. Reid, Smith v. Lindsey and Bonds v. Smith, cited in the majority opinion, show that the plaintiff in a case of this kind, instead of tracing his title back to its original source, may show that there is an intermediate common source of claim and then trace his title down from that source, as was done here. The following cases are to the same effect. Mobley v. Griffin, 104 N. C. 112, 115; Laidley v. Land Co., 30 W. Va. 505, 509; Finch v. Ullman, 105 Mo. 255; Mitchell v. Cleveland, 57 S. E. (S. C.) 33. In Holbrook v. Brenner, 31 Ill. 501, 511, the court said, “When it is found that the defendant has purchased by deed, and is in possession of the premises, it is prima facie evidence that he claims under that title. And if he and plaintiff claim from the same source, it is not necessary for the latter to trace his title further in the first instance. When he exhibits a title from the same source better than that of the defendant, it is sufficient to put him upon his defense.” And in Millis v. Roof, 121 Ind. 360, 363, it was held that “If the defendant asserts any other or superior title, or a title adverse to that under which plaintiff claims, it lies upon him to bring it forward.” See also 2 Greenleaf, Ev. Sec. 307.
The statement contained in the answer of the defendant in the partition suit that he entered and took possession of the land pursuant to the trust deed to Cartwright was evidence that the deed is the source of title under which he claims as well as being the source of the plaintiff’s claim. In other words, a common source of title was shown. The defendant may, if he can, show in defense that his title from the common source is as good or better than that of the plaintiff, or that he has and claims under another and superior title. But when the plaintiff rested he had made out a prima facie case, and the non-suit should not have been granted.